FILED 

                                                           OCTOBER 31, 2013 

                                                        In the Office of the Clerk of Court 

                                                      W A State Court of Appeals, Division III 





           IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON 

                              DIVISION THREE 


In the Matter of the Estate of                )         No. 30331-4-III
                                              )
                                              )
WENDELL K. MILES,                             )         UNPUBLISHED OPINION
                                              )
                                              )
                     Deceased.                )

       KULIK, J. -   Wendell Miles died, leaving his real property to the "Colville

human[e] Society."l At the time of Mr. Miles's death, no such organization existed. The

trial court held an evidentiary hearing to determine the recipient of the property. Both

Colville Valley Animal Sanctuary (CVAS) and Joyce Tasker on behalf of Dog Patch

Group, Inc. claimed an interest in the bequest. The court found that Mr. Miles intended to

leave the property to a singular organization and concluded CVAS was the intended

recipient of the ambiguous bequest. Ms. Tasker appeals. She contends that the court

erred by failing to apply the doctrine ofcy pres and, consequently, failing to distribute the

property among the organizations fulfilling Mr. Miles's charitable intent of helping


       I While the actual language of the bequest states "Colville human Society," the
parties agree that Mr. Miles intended to write "Colville humane Society."
No. 30331-4-III
In re Estate ofMiles


animals in Colville. She also contends that the evidence does not support the trial court's

conclusion that Mr. Miles intended to designate CVAS as the recipient. CVAS cross

appeals, challenging the court's decision to strike portions of its declarations and to

impose sanctions against its director. CVAS also contends that Ms. Tasker lacks standing

to appeal the trial court's decision.

       The standing of Ms. Tasker to bring this appeal is dispositive and results in

dismissal of her appeal. She is not an aggrieved party. Therefore, we affirm the trial

court's award to CVAS. We also affirm the trial court's sanctions imposed on Nancy

Rose. Because of our disposition on standing, we need not address Ms. Tasker's

additional issues in her appeal.



       Wendell Miles loved wildlife and cared very passionately about the welfare of

animals. In March 20 10, one month prior to his death, Mr. Miles executed a valid will on

a preprinted form. He included several specific bequests in his own handwriting. The

bequests were made to seven individuals and four charities. Two of the charities chosen

by Mr. Miles to receive a monetary bequest were "PETA" or People for the Ethical



       2We limit our recitation of facts to those necessary to address the issues of
standing and sanctions.

                                              2

No.30331-4-III
In re Estate ofMiles


Treatment of Animals, and "SPEA" that was determined to be the American Society for

the Prevention of Cruelty to Animals (ASPCA). Mr. Miles chose a third charity, the

"Colville human[e] Society," to receive his real property. The last charity, the "Red

Cross," was to receive the residual of Mr. Miles's estate.

       Mr. Miles died on April 22. At the time of his death, there was no organization

named the Colville Humane Society. The personal representative ofthe estate filed an

amended petition for distribution of real property. She petitioned the court to convey the

real property to the estate's residuary beneficiary, the American Red Cross.

       Instead, the court ordered an evidentiary hearing to determine the correct method

of distribution of the real property. The court stated that it would hear oral testimony at

the hearing. Notice was published prior to the hearing.

       Four organizations responded to the notice. The two organizations of importance

to this appeal are the Dog Patch Group, Inc. and CVAS.

       Joyce Tasker, as an interested party to the property distribution, filed on behalf of

Dog Patch. Through her attorney, Ms. Tasker asserted that her corporation, Dog Patch,

should share in the bequest with other humane societies in Colville. Dog Patch began

operating as a humane society in the Colville area in 1991. Since its formation, Ms.




                                             3

No.30331-4-III
In re Estate ofMiles


Tasker has been the sole director with exclusive rights to make decisions on behalf of the

corporation. Dog Patch advertised as a humane society in the 1990s.

       However, between 2008 and 2010, Dog Patch had no records on new intakes to the

facility and no records on adoptions that it facilitated. Nor did Dog Patch have any

records of visitors to its facility. The number of dogs at Dog Patch varied between 16 to

25 daily. The number of cats varied from 3 to 5. Dog Patch rarely had openings.

Instead, Dog Patch facilitated adoptions through private parties only.

       Ms. Tasker performed all duties at Dog Patch. There were no paid employees; Ms.

Tasker was its only volunteer. It did not participate in any community events or

undertake any presentations, publications, programs, or campaigns. As of March 2010,

Dog Patch was marketing a holistic methodology for treating humans and animals.

       The other organization, CVAS, began operating as a humane society in the

Colville area in 2003. In 2010, CV AS sheltered 202 cats and 103 dogs and adopted out

114 cats and 102 dogs. CVAS also trapped and spayed/neutered 21 cats.

       CVAS actively promoted itself as a humane society in Colville and was a highly

visible organization. Beginning in 2005, CVAS was involved in numerous public events

and fundraising efforts in which it held itself out as Colville's humane society. CVAS's

brochure described the organization as a humane society, and its publication listed the


                                             4

No.30331-4-III
In re Estate ofMiles


organization's name as the "Colville Pet Refuge Humane Society." Clerk's Papers (CP)

at 247, 390-401. This title was also used in CVAS's business correspondence in late

2009.

        The trial court held a hearing on distribution of the property. Lisa Gallagher, a

CVAS volunteer who had helped in gathering and preparing documents, wanted CVAS's

attorney to present new declarations to rebut Ms. Tasker's contentions. However, the trial

court did not allow the parties to present evidence at the hearing, despite its earlier ruling.

        The trial court issued findings of fact and conclusions of law. The court found that

Mr. Miles had a clear intent in his will to leave property to charitable organizations that

protected and cared for animals. Then, the court compared all bequests made by Mr.

Miles and found that all designations were to specific individuals, with no designations to

a class. The court concluded that the cy pres doctrine did not apply because Mr. Miles

intended to leave the property to a specific, singular organization when he designated the

"Colville human[e] Society." CP at 248.

        However, the trial court concluded that there was ambiguity as to which

organization Mr. Miles intended to designate. The court admitted extrinsic evidence to

resolve the latent ambiguity in the designation of the "Colville human[e] Society." The

court noted that it could use surrounding circumstances and the language of the will to


                                               5

No. 30331-4-II1
In re Estate ofMiles


give effect to the testator's intent. The court also noted that a testator is presumed to

know the circumstances that could affect the construction of his will.

       The court found that at the time of Mr. Miles's death, Dog Patch was no longer

accepting animals from the public and had not broadly accepted animals since at least

Apri12008. Also, the court found that Dog Patch was marketing a holistic methodology

for treating humans and animals in March 2010.

       For CVAS, the trial court considered the number of dogs and cats sheltered and

adopted in 2010 and the number of cats spayed/neutered in 2010. The court found that

CVAS used the designations "The Refuge Humane Society" and "Colville Pet Refuge

Humane Society, Inc." as alternative business names. CP at 247.

       The court concluded that Mr. Miles intended to leave his property to the "Colville

human[e] Society," and that this designation is a close approximation of "The Refuge

Humane Society" and the "Colville Pet Refuge Humane Society." The court ordered the

estate to convey the real property to CVAS, consistent with the intent of Mr. Miles.

       Afterward, CVAS disagreed with its attorney's handling of the evidentiary

hearing, particularly the attorney's alleged failure to challenge the court's decision not to

allow evidence. Ms. Gallagher expressed to CVAS's attorney that the declarations were




                                              6

No. 30331-4-111
In re Estate ofMiles


needed in the record to make the case stronger against an appeal. In response, CVAS's

attorney withdrew from the case.

      Ms. Tasker informed CVAS of her intent to appeal. In an effort to submit the new

evidence before the CR 59 deadline expired, CVAS's director, Ms. Rose, filed a motion

to reopen the record and amend the filings to include the declarations that CVAS intended

to submit at the hearing. Ms. Tasker opposed the motion on the basis that it was filed by

a non attorney on behalf of a corporation, CVAS. Ms. Tasker also sought CR 11 sanctions

against Ms. Rose. The court denied the motion to reopen the record and sanctioned Ms.

Rose in the amount of$I,100.

      Ms. Tasker and CVAS appeal. Ms. Tasker, as an interested party, appeals the trial

court's decision to convey the property to CVAS. CVAS cross appeals the trial court's

decision to strike portions of its declarations and for sanctioning Ms. Rose. CVAS also

challenges Ms. Tasker's standing to appeal.

                                      ANALYSIS

      Standing. Standing is a question of law that we review de novo. Wolstein v.

Yorkshire Ins. Co., 97 Wash. App. 201, 206, 985 P.2d 400 (1999). Without standing, a court

lacks the necessary jurisdictional power to entertain a party's claim. High Tide Seafoods

v. State, 106 Wash. 2d 695, 702, 725 P.2d 411 (1986). "[S]tanding is a jurisdictional issue


                                              7

No. 30331-4-111
In re Estate ofMiles


that can be raised for the first time on appeal." Int 'I Ass 'n ofFirefighters, Local 1789 v.

Spokane Airports, 146 Wn.2d 207,212 n.3, 45 P.3d 186 (2002).

       CVAS challenges Ms. Tasker's standing to appeal. 3 CVAS contends that Ms.

Tasker cannot appeal the trial court's decision because she is not a real party in interest.

CVAS also contends Ms. Tasker cannot appeal on behalf of Dog Patch, the real party in

interest, because she does not have the legal right to advance a claim for a corporation.

       To have standing, a claimant must establish that injury has occurred to a legally

protected right. Sprague v. Sysco Corp., 97 Wash. App. 169, 176 n.2, 982 P.2d 1202

(1999). Additionally, the claimant must be the real party in interest, meaning that the

claimant is the person who possesses the right to be enforced. Id. The claimant must

have a personal stake in the outcome of the case. Sabey v. Howard Johnson & Co., 101
Wash. App. 575, 584, 5 P.3d 730 (2000).

       "Only an aggrieved party may seek review by the appellate court." RAP 3.1. A

party is not entitled to appeal if he or she has no interest in the subject matter and is not

injured, or aggrieved, by the judgment. Sheets v. Benevolent & Protective Order of


       3 CVAS initially raised the standing/real party in interest issue in a motion to
dismiss Ms. Tasker's appeal. A commissioner of this court denied the motion, reasoning
that the appeal was not frivolous because it presented a debatable issue with respect to
standing. The commissioner's decision did not resolve the issue of standing. CVAS is
entitled to reassert the standing issue before this court.

                                               8

No. 30331-4-III
In re Estate ofMiles


Keglers, 34 Wash. 2d 851, 855,210 P.2d 690 (1949) (quoting State ex rei. Simeon v.

Superior Court, 20 Wash. 2d 88, 90, 145 P.2d 1017 (1944)). "An aggrieved party is one

whose proprietary, pecuniary, or personal rights are substantially affected." Cooper v.

City ofTacoma, 47 Wash. App. 315, 316, 734 P.2d 541 (1987).

       Here, the aggrieved party is Dog Patch. The trial court specifically identified Dog

Patch as an organization responding to the notice for distribution. The trial court issued

findings that negatively impacted Dog Patch. Dog Patch was not awarded a portion of the

bequest as requested. Despite being the aggrieved party, Dog Patch is not mentioned in

Ms. Tasker's notice of appeal.

       Ms. Tasker is not an aggrieved party. She does not have a proprietary, pecuniary,

or personal right that was affected by the trial court's decision because she would not

benefit from the bequest. Instead, the bequest would financially benefit her corporation,

Dog Patch, and its ability to perform humane society activities. Ms. Tasker does not

receive income from Dog Patch or own any of its property. While the additional funds

would potentially allow Dog Patch to provide more aid to animals, this would not directly

affect Ms. Tasker's individual volunteer work that she already performs for the

corporation. Because Ms. Tasker is not an aggrieved party, she has no standing to appeal

the decision of the trial court.


                                             9

No. 30331-4-III
In re Estate ofMiles


       Ms. Tasker contends that she is an aggrieved party as an individual, separate from

Dog Patch's claim. However, despite her assertion to the contrary, Ms. Tasker never

asserted an individual claim in the bequest before the trial court. She continually

maintained that her appearance was on behalf of Dog Patch and that organizations like

Dog Patch were the intended recipient. In her personal affidavit, she states, "As the

Petition pertains to me, and Dog Patch Humane of Colville, ... I believe this gift was

intended for my organization Dog Patch. . .. I do not know of any other organization

except mine and Colville Animal Sanctuary that could even be serious contenders for the

sale proceeds, but I have never argued with the Personal Representative of the Estate that

the proceeds should be all mine." CP at 25. She goes on to suggest that the bequest was

intended for an organization, stating that it was her position early on that "the proceeds be

distributed to the organizations existing in the area that could reasonably be considered

within the category of 'Colville Human Society.'" CP at 25-26. Again in a later

affidavit, Ms. Tasker states, "Mr. Miles' gift to Colville Humane Society is clearly his

intent to make a gift to Colville animal rights groups, Dog Patch included." CP at 38. At

no point does Ms. Tasker contend that she should benefit from the bequest as an

individual. Nor do the court's findings and conclusions treat Ms. Tasker as a potential

recipient. She is not an aggrieved party.


                                             10 

No.30331-4-III
In re Estate ofMiles


       Ms. Tasker also contends that she can represent Dog Patch's interest in this appeal

because she can act on behalf of her private operating foundation as its sole incorporator.

Thus, acting for Dog Patch was, in fact, acting on her own behalf. This contention fails.

       Generally, a party is prohibited from asserting the legal right belonging to another.

West v. Thurston County, 144 Wash. App. 573, 578, 183 P.3d 346 (2008). When a

corporation's right is involved, typically a shareholder cannot sue for wrongs done to a

corporation. 4 Sabey, 101 Wash. App. at 584. "The reason for this is that the cause of action

accrues to the corporation itself, and the stockholders' rights therein are merely of a

derivative character and therefore can be enforced or asserted only through the

corporation." Goodwin v. Castleton, 19 Wash. 2d 748, 761, 144 P.2d 725 (1944). Stated

differently, the corporation is a separate entity with its own legal. rights and the

stockholder's interest is viewed as too removed to meet the standing requirements.

Sabey, 101 Wash. App. at 584. "Even a shareholder who owns all or most of the stock, but

who suffers damages only indirectly as a shareholder, cannot sue as an individuaL" Id.




       4As exceptions to the general rule, a stockholder may bring a separate right of
action when there is an independent duty owed to the stockholder from a wrongdoer or
when the stockholder's injury is separate and distinct from other stockholders. Sabey,
101 Wash. App. at 584-85. Neither exception applies here.

                                              11 

No. 30331-4-111
In re Estate ofMiles


       "An individual who chooses to incorporate and thereby enjoy the benefits of the

corporate form must also bear the attendant burdens." Cottringer v. Emp 't Sec. Dep't,

162 Wash. App. 782, 785, 257 P.3d 667, review denied, 173 Wash. 2d 1005 (2011). The

individual '" cannot employ the corporate form to his advantage in the business world and

then choose to ignore its separate entity when he gets to the courthouse.'" Zimmerman v.

Kyte, 53 Wash. App. 11, 18, 765 P.2d 905 (1988) (quoting 12B W. FLETCHER, PRIVATE

CORPORATIONS § 5910 (1984».

       Ms. Tasker cannot represent Dog Patch's interest in this appeal. Dog Patch is

required to assert its own right to the bequest as a result of its corporate status. Ms..

Tasker's sole control of Dog Patch does not give her the authority to appear for her

corporation on appeal. Nor does it matter that Dog Patch is a nonprofit corporation rather

than a corporation with stockholders. By incorporating Dog Patch, Ms. Tasker chose to

enjoy the benefits of the corporate form. She must also bear its attendant burdens. As its

own entity, Dog Patch is the proper party to appeal the trial court's decision.

       Ms. Tasker cites Willapa Trading Co. v. Muscanto, Inc., 45 Wash. App. 779, 786-87,

727 P.2d 687 (1986) as authority that she is allowed to act on behalf of Dog Patch's

interests as the corporation's sole director, officer, and shareholder. Ms. Tasker's

reliance on Willapa fails. Willapa does not create an exception to the rule that allows for


                                              12 

No.30331-4-III
In re Estate ofMiles


self-representation for a single member corporation. Dutch Vill. Mall, LLC v. Pelletti,

162 Wash. App. 531, 537-39, 256 P.3d 1251 (2011), review denied, 173 Wash. 2d 1016, cert.

denied, 133 S. Ct. 339 (2012). The same appeals court that decided Willapa also

determined that the case could not be read to give trial courts the discretion to allow

corporations to be represented by a nonlawyer, even if the nonlawyer is the corporation's

sole director, officer, and shareholder. Id. at 537. Ms. Tasker cannot appeal on behalf of

Dog Patch's interests.

       In sum, Ms. Tasker is not the aggrieved party and therefore lacks standing to bring

this appeal. The standing issue is dispositive and results in dismissal of Ms. Tasker's

appeal. Thus, we will not address the substantive issues that Ms. Tasker raises. We do

address the issue of sanctions raised in CVAS's cross appeal.

       Sanctions. A trial court's decision to impose CR 11 sanctions is reviewed for an

abuse of discretion. Biggs v. Vail, 124 Wash. 2d 193, 197,876 P.2d 448 (1994). A trial

court abuses its discretion if it bases its decision on untenable grounds or for untenable

reasons, or if the decision is manifestly unreasonable. Amy v. Kmart of Wash. LLC, 153
Wash. App. 846, 866, 223 P.3d 1247 (2009) (quoting In re Estates ofPalmer, 145 Wn.

App. 249, 259-60, 187 P.3d 758 (2008)). "In deciding whether the trial court abused its

discretion, we must keep in mind that '[t]he purpose behind CR 11 is to deter baseless



                                             13 

No. 30331-4-111
In re Estate ofMiles


filings and to curb abuses of the judicial system.'" Biggs, 124 Wash. 2d at 197 (quoting

Bryant v. Joseph Tree, Inc., 119 Wash. 2d 210, 219, 829 P.2d 1099 (1992)).

       CR 11 requires that every pleading, motion, and legal memorandum of a party

represented by an attorney be dated and signed by at least one attorney of record. When a

pleading is not signed accordingly, it must be stricken "unless it is signed promptly after

the omission is called to the attention of the pleader." CR ll(a). Further, if a pleading is

signed in violation of this rule, the court has the discretion to impose appropriate

sanctions on the party who signed it. CR 11(a).

       Sanctions are proper under CR 11 if (1) the action is not well grounded in fact,

(2) the action is not warranted under existing law, or (3) the attorney signing the

pleadings failed to make a reasonable inquiry into the factual or legal basis for the claim.

Madden v. Foley, 83 Wash. App. 385, 389, 922 P.2d 1364 (1996) (quoting Lockhart v.

Greive, 66 Wash. App. 735, 743-44, 834 P.2d 64 (1992)). Lack of standing is an

appropriate basis to award CR 11 sanctions. State ex rei. Quick-Ruben v. Verharen, 136
Wash. 2d 888, 904-05, 969 P.2d 64 (1998).

       A corporation can only act through its agents and therefore must be represented by

an attorney in legal proceedings. Finn Hill Masonry, Inc. v. Dep't ofLabor & Indus., 128
Wash. App. 543, 545, 116 P.3d 1033 (2005).


                                             14
No.30331-4-II1
In re Estate ofMiles


       Here, the court struck the pleadings and sanctioned Ms. Rose for the unauthorized

practice of law for filing and signing the motion for CVAS. As the court noted, Ms. Rose

violated the longstanding rule in Washington that a non attorney may not represent a

corporation. Id. CVAS's ability to correct Ms. Rose's filing mistake does not remove the

damage to Ms. Tasker. Ms. Tasker still needed to respond to the motion.

       The trial court mitigated the amount of the sanction. It considered the validity of

the parties' arguments and Ms. Rose's limited finances. The court decreased the amount

of the sanction from $1,580 to $1,100. The trial court did not abuse its discretion in

ordering a monetary sanction against Ms. Rose.

      Attorney Fees. CVAS requests attorney fees pursuant to RAP 18.1 and

RCW 11.96A.150. We find no justifiable reason to award attorney fees on appeal. Ms.

Tasker's appeal was not frivolous. A financial burden on CVAS is not an appropriate

justification for awarding attorney fees. We decline CVAS's request.

       We also decline consideration of CVAS's statement of additional authorities and

Ms. Tasker's request for attorney fees based on this filing. Nothing submitted by the

parties impacted our decision.




                                            15 

No. 30331-4-111
In re Estate ofMiles


      We dismiss Ms. Tasker's appeal for lack of standing. We affirm the trial court's

sanction of Ms. Rose. We award no attorney fees.

      A majority of the panel has determined this opinion will not be printed in the

Washington Appellate Reports, but it will be filed for public record pursuant to

RCW 2.06.040.


                                         Kulik, J.

WE CONCUR:




Korsmo, C.J.                             Fearing, J.




                                            16